ee ee ee — amy ee meee oem ences:

Case 2:21-cv-03746-SK Document 1-318Btléd305/03/21 Page 1of30 PageID#10. ~~

 

SUMMONS SUM-100
[FOR COURT IRE ONLY
(CITACION JUDICIAL) (SOLO PARA USO OF LA CORTE)
NOTICE TO DEFENDANT:
(AVISO ALDEMANDADO):
al, LLC, a California Limited Liability Company;
and Does 1-10;
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
do Garcia

 

 

NOTICE! You have been sued. The courl may dacide against you without your being heard unless you respond within 30 days. Read the Information
below.

You have 30 CALENDER DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy served
on the plaintit!. A letter ar phone call wil not protect you. Your written response must be in proper legal form if you want the court to hear your case.
There may be a court form that you can use for your response. You can find these court forms and more information at the Califomia Courts Online
Self-Help Center (www courtinfo.ca.gov/eelfhelp), your county law library, or the courthouse nearest you, If you cannot pay the filing fee, ask the cour
clerk for a fee waiver form. If you do not file your response an lime, you may lose the case by default, and your wages, money, and property may be
taken without further warning from the court.

There are other legal requirements. You may want to call an attorney night away. If you do not know an attomey, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia org), the California Courts Online Self-Help Center

) oF by Contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any sattlement or arbitration award of $10,000 or more in a civil case, The court's lien must be paid before the court wil dismiss the case
jAVISO! Lo han demandado. Si no responde dentro de 30 dias, ta corte puede decider en su contra sin escuchar su version, Lea la information a
continuacion.

Tiene 30 DIAS DE CALENDARIO despues de que le entyguan esta citacion y papeles legales para presentar una respuesta por escrito en esta corte y
hacer que s¢ énirgue una copia al demandante. Una carta o una famada telefonica no lo protegen. Su respuesta por escrito tine que estar en formato
legal corracto si desea que procesen su caso an la corte, Es possible que haya un formulario que usted pueda usar para su respuesta. Puede
encontrar estos formularios de ta corte y mas informacion en al Centro de Ayuda de las Cortes de California ;
en la biblioteca de leyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la
corte que le de un formulario de exancion de pago de cuoctas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte
te podra quilar su sueldo, dinero y blenes sin mas advertencia.

Hay otros requisitos legales. Es recommendable que ame a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un servicio
de remission a abogados. Si no puede pagar a un abogado, 65 possible que cumpla con los requisites para obtener servivios legals gratuites de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de kucro en el sitio web de Califomia Legal Sarvices,

.0fg), en el Centro de Ayuda de las Cortes de Califormia, (www. courtinfo.ca gaviselfhelp.espanol’) or poniendose en contacto con
la corte © &! colegio de abogados locales. AVISO: Por ley, la corte bene derecho a reciamar las cuotas y los costes exantos por imponer un gravamen
sobre cuakjuier recuperacion de $10,000 o mas de valor recibida mediante un scuerda o una concesion de arbitraje en un caso de derecho civil. Tiene
Que pager & gravarnen de la corte antes de que la corle pueda desechar ef caso.

 

 

 

 

 

 

The name and address of the court is: Superior Court in and for the County of Los Angeles | CASE NUMBER.

(El nombre y direccion de la corte es): (Nusare cat Caen}: Snare Oe]
300 East Olive

Burbank, CA 91502

Burbank Courthouse.

The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attomey, is:
(El nombre, la direccion y el numero del telefono del abogado del demandante, o del demandante que no tine abogado, es);

Russell Handy., Center for Disability Access, 8033 Linda Vista Road, Suite 200 San Diego, CA 92111
(858) 375-7385

 

DATE: 04/06/2021 Clerk, by_A. Rios Sherri R. Carter Executwe Officer! Clerkof Cou, Deputy
_{Fecha) (Secretario) (Adjunto)

 

(For Proof of service of this summons, use Proof of Service of Summons (form POS-010).)

(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010}.)
NOTICE TO THE PERSON SERVED: You are served

1. (Jas an individual defendant.

2. [Jas the person sued under the fictitious name of (specify);

 

3. ( on behalf of (specify):
ul

 

 

 

 

 

nder: (_] CCP 416.10 (corporation) C) CCP 416.60 (minor)
CCP 416.20 (defunct corporation) [_] CCP 416.70 (conservatee)
CCP 416.40 (association or partnership) [[] CCP 416.90 (authorized person)
Other (specify):
4. [(/) by personal defivery on (date):
Pugs 1 of t
Form Adopted for Mandutiory Uns SUMMONS Code of Civt Parcadure §§ 412.20, 068
Juda Counc of Caloris wew conrtin®.ce.gor

SUM-100 [Rirw, Ay 1, 2008)
Case 2:21-cv-03746-SK Document 1-3 @Pi@d%65/03/21 Page 2 of 30 Page ID #:11

Electronically FILED

co on fo a ke WO Ne

wo wwe KB NHN NM NM KN NR KF KF KrF KF KF KF REO Ell lh
on oOo Un te WwW NY KF CO KV ON OHO WT Se WSN KS CS

Assigned for all purpases to: Burbank Courthouse, Judicial Officer: John Kralik

by Superior Court of Calfornia, County of Los Angeles on 04/08/2021 09:31 AM Sheri R. Carter, Executive Officer/Clark of Court, by A. Rios Daputy Clers

CENTER FOR DISABILITY ACCESS
Raymond Ballister Ira Esq., SBN 111282
Russell Handy, E SBN 195058
Amanda Seahock: ., SBN 289900
ee Best, Esq 39 N 166035
33 Linde Vista Road, Suite 200

San a ,CA92111
(858) 3 5. 7385; (888) 422-5191 fax
aman das@potterhandy. com

Attorneys for Plaintiff

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF LOS ANGELES

Orlando Garcia, CaseNo. 216868cCcVv00325
Plaintiff, UNLIMITED CIVIL CASE

Comt mplaint for t Damages and

Ve Injunctive Relief for Violations of:
Unruh Civil Rights Act and Unfair
Competition Law.

 

Rujal, LLC, a California
Linuted Liability Company;
and Does 1-10;

Defendant,

 

 

Plaintiff Orlando Garcia complains of Rujal, LLC, a California Limited
Liability Company; and Does 1-10; (“Defendant”), and alleges as follows:

PARTIES:

1. Plaintiff is a California resident with physical disabilities. He is
substantially limited in his ability to walk. He suffers from cerebral palsy. He
has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.

2. Defendant Rujal, LLC, a California Limited Liability Company owns
and operates the Lexen Hotel - North Hollywood Universal Studios located at

 

Complaint

 
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 3 of 30 Page ID #:12

o on fos He WO BS

NV we NMS BM NR NH NH NM RO om opt
oN oOo FT Fe WD NR KW SO CO GBH HA Nh mem WwW NH FSF OS

5268 Tujunga Ave, North Hollywood, California currently and at all times
relevant to this complaint.

3. Plaintiff does not know the true names of Defendants, their business
capacities, their ownership connection to the property and business, or their
relative responsibilities in causing the access violations herein complained of,
and alleges a joint venture and common enterprise by all such Defendants.
Plaintiff is informed and believes that each of the Defendants herein,
including Does 1 through 10, inclusive, is responsible in some capacity for the
events herein alleged, or is a necessary party for obtaining appropriate relief.
Plaintiff will seek leave to amend when the true names, capacities,
connections, and responsibilities of the Defendants and Does 1 through 10,

inclusive, are ascertained.

JURISDICTION:

4. This Court has subject matter jurisdiction over this action as a court of
general jurisdiction. This Court has personal jurisdiction over Defendants
because they conduct substantial business in the State of California, County of
Los Angeles, and Defendants’ offending Website is available throughout
California.

5. Venue is proper in this Court because Defendants’ conducts business in
this County.

6. Unlimited jurisdiction is proper because Plaintiff seeks a permanent
injunction ordering compliance with the Unfair Competition Law.

PRELIMINARY STATEMENT

7. This is a lawsuit challenging the reservation policies and practices of a
place of lodging. Plaintiff does not know if any physical or architectural
barriers exist at the hotel and, therefore, is not claiming that that the hotel has

 

 

Complaint
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 4of 30 Page ID #13

Cc oN fF He WN Re

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

violated any construction-related accessibility standard. Instead, this is about
the lack of information provided on the hotel’s reservation website that would
permit plaintiff to determine if there are rooms that would work for him.

8. After decades of research and findings, Congress found that there was
a “serious and pervasive social problem” in America: the “discriminatory
effects” of communication barriers to persons with disabilities. The data was
clear and embarrassing. Persons with disabilities were unable to “fully
participate in all aspects of society,” occupying “an inferior status in our
society,” often for no other reason than businesses, including hotels and
motels, failed to provide information to disabled travelers. Thus, Congress
decided “to invoke the sweep of congressional authority” and issue a “national
mandate for the elimination of discrimination against individuals with
disabilities,” and to finally ensure that persons with disabilities have “equality
of opportunity, full participation, independent living” and self-sufficiency.

9. As part of that effort, Congress passed detailed and comprehensive
regulations about the design of hotels and motels. But, as importantly,
Congress recognized that the physical accessibility of a hotel or motel means
little if the 61 million adults living in America with disabilities are unable to
determine which hotels/motels are accessible and to reserve them. Thus,
there is a legal mandate to provide a certain level of information to disabled
travelers,

10. But despite the rules and regulations regarding reservation procedures,
a 2019 industry article noted that: “the hospitality sector has largely
overlooked the importance of promoting accessible features to travelers.”

11.These issues are of paramount important. Persons with severe
disabilities have modified their own residences to accommodate their unique
needs and to ameliorate their physical limitations. But persons with disabilities

are never more vulnerable than when leaving their own residences and having

 

 

Complaint
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page5of30 Page ID#14

Co oN Oo OT Se WO NB UR

we NS NH NH NH NH NM NR NRO ee OO OD et
on oOo UM FF WO HN KF SC CO BON A Hh ee WH SF CS

to travel and stay at unknown places of lodging. They must be able to ascertain

whether those places work for them.

FACTUAL ALLEGATIONS:

12. Due to plaintiff's disability, he is unable to, or seriously challenged in his
ability to, stand, move, reach objects mounted at heights above his shoulders,
transfer from his chair to other equipment, and maneuver around fixed
objects.

13. Thus, Plaintiff needs an accessible guestroom, and he needs to be given
information about accessible features in hotel rooms so that he can confidently
book those rooms and travel independently and safely.

14. Plaintiff planned on making a trip in March of 2021 to the North
Hollywood, California, area.

15. He had tremendous difficulty in finding a hotel that provided enough
information about accessibility features that would permit him to
independently assess whether the rooms worked for him.

16. Among the hotels he was considering and would have liked to book was
the Lexen Hotel - North Hollywood Universal Studios located at 5268 Tujunga
Ave, North Hollywood, California because this hotel was at a desirable price
and location.

17. Plaintiff went to the Lexen Hotel - North Hollywood Universal Studios
reservation website at https://www.lexennoho.com/#/ seeking to book an
accessible room at the location on February 28, 2021.

18. This website reservation site was either maintained and operated by the
defendant or was run by a third party on the defendant’s behalf. It was the
official online reservation system for this hotel.

19. Plaintiff found that there was insufficient information or details about
the accessible guestrooms to give him the ability to independently assess

 

 

Complaint
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 6of30 Page ID #15

eo en Dn TH ee WH eS

Nn Me WN NHN NN DN DB we ee et ek op
oN DTW PF WHY SC KO ON AH eDneee

whether any of the guestrooms would work for him. There were and continue
to be a couple sources of information on the website that provided information
about the accessible features, but these areas provided very little in the way of
actual useful information and detail.

20. The hotel identified a number of spaces and features as “accessible” on
its website but merely labelling something “accessible” is a conclusion or
opinion and does not permit an independent assessment but require a
wheelchair user to hope that the hotel knows what it is talking about.

21. Such conclusory labels fall far short of what the ADA requires and does
not even come close to meeting the ADA requirement that hotels must not only
identify but “describe accessible features in the hotels and guest rooms offered
through its reservations service in enough detail to reasonably permit
individuals with disabilities to assess independently whether a given hotel or
guest room meets his or her accessibility needs.” 28 C.F.R. 36.302(e)(1)(ii)
(emphasis added to key words).

22. As for the guestroom itself, Plaintiff, like any wheelchair user, needs to
know some basic information (actual data, not adjectives) about the core
features (entrance to room, bed, toilet, sink and shower/tub) so that he can
independently assess whether the hotel room works for him.

23. Plaintiff does not need an exhaustive list of accessibility features.
Plaintiff does not need an accessibility survey to determine of a room works for
him. Plaintiff, like the vast majority of wheelchair users, simply needs these
handful of areas to be described in enough detail to permit him to
independently assess that the room works for him and that he can book with
confidence.

24. This small list of items are the bare necessities that plaintiff must know
to make an independent assessment of whether the “accessible” hotel room
works for him. These things comprise the basics of what information is

 

 

Complaint
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 7 of 30 Page ID #:16

Ce oN Dw & WD WH =

SNS YP YSN NN DY Be em ee oe
oN anu ts WBHeYHE CH DANI AHRHONH BS

 

reasonably necessary for plaintiff (or any wheelchair user) to assess
independently whether a given hotel or guest room meets his or her
accessibility needs.

25. Other accessibility requirements such as slopes of surfaces, whether the
hand-held shower wand has a non-positive shut off valve, the temperature
regulator, the tensile strength and rotational design of grab bars, and so many
more technical requirements under the ADA are beyond what is a reasonable
level of detail and plaintiff does not expect or demand that such information is
provided.

26. Here, the hotel reservation website fails to describe or provide details
about the accessibility features in the guestrooms or any details such as
accessible bathtub, shower, toilet, grab bars, lavatory sink. Under the room
description it simply states as the rooms as “Accessible”. The information
provided is insufficient and lacks description.

27. With respect to the shower, the Hotel reservation website does not
provide any information on existence of accessible roll-in shower/accessible
bathtub/shower seat. The plaintiff mightily struggles while transferring from
wheelchair to shower/ bathtub. The grab bars in the shower/ bathtub are an
essential requirement as it helps him in assistance and transfer accordingly.
The hotel reservation website fails to identify or describe if there are any
shower seats/grab bars/detachable shower wand. Defendants’ reservation
website fails to even state what type of bathing facilities are in a particular
guest room. So, when reserving a room Plaintiff does not know if he will geta
roll-in shower or accessible tub. Stating if a particular room is a roll-in shower
or tub is a threshold issue for most persons with mobility disabilities like
Plaintiff.

28. As for the lavatory sink, Plaintiff has had tremendous difficulty with
using lavatory sinks in the past because sinks were cabinet style sinks or had

Complaint
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 8 of 30 Page ID #:17

Coen DH fF WN PR

NN NN NN NM NM NNR Oo om ta
aon fo UN F WH eRe CO CSC HTN DAMN &@ wD & S

low hanging aprons that did not provide knee clearance for a wheelchair user
to pull up and under or, alternatively, where the plumbing underneath the sink
was not wrapped with insulation to protect against burning contact to his
knees. Here, the Hotel reservation website provides no information about the
accessibility of the sinks in the accessible guestroom.

29. As for the accessibility of the Hotel, the reservation website fails to
provided details on the accessible areas in the Hotel such as lobby, registration
desk, swimming pool, entrance, parking, etc. This is an essential information
to the Plaintiff.

30, Because defendants have failed to identify and describe—and /or failed
to provide the necessary information to the third party operator of the website
reservation system—the core accessibility features in enough detail to
reasonably permit individuals with disabilities to assess independently whether
a given hotel or guest room meets his accessibility needs, the defendant fails
to comply with its obligations under the law and the result is that the plaintiff
is unable to engage in an online booking of the hotel room with any confidence
or knowledge about whether the room will actually work for him due to his
disability.

31. This lack of information created difficulty for the plaintiff and the idea
of trying to book this room -- essentially ignorant about its accessibility --
caused difficulty and discomfort for the Plaintiff and deterred him from
booking a room at Lexen Hotel - North Hollywood Universal Studios.

I, FIRST CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL

RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal.

Civ. Code § 51-53.)

1. Plaintiff re-pleads and incorporates by reference, as if fully set forth
again herein, the allegations contained in all prior paragraphs of this

complaint.

 

 

Complaint
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 9of30 Page ID #:18

Co oN TO We BH Ne

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia, that
persons with disabilities are entitled to full and equal accommodations,
advantages, facilities, privileges, or services in all business establishment of
every kind whatsoever within the jurisdiction of the State of California. Cal.
Civ. Code §51(b).

3. Any violation of rights granted by the ADA is a per se violation of the
Unruh Civil Rights Act. Cal. Civ. Code, § 51(f). Plaintiff alleges that his rights
granted under the ADA were violated and, thus, there has been a violation of
the Unruh Civil Rights Act.

4. Under the ADA, it is an act of discrimination to fail to make reasonable
modifications in policies, practices, or procedures when such modifications
are necessary to afford goods, services, facilities, privileges advantages or
accommodations to person with disabilities unless the entity can demonstrate
that taking such steps would fundamentally alter the nature of those goods,
services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
12182(B)(2)(A) (ii).

5. Specifically, with respect to reservations by places of lodging, a
defendant must ensure that its reservation system, including reservations
made by “any means,” including by third parties, shall:

a. Ensure that individuals with disabilities can make
reservations for accessible guest rooms during the same
hours and in the same manner as individuals who do not
need accessible rooms;

b. Identify and describe accessible features in the hotels and
guest rooms offered through its reservations service in
enough detail to reasonably permit individuals with
disabilities to assess independently whether a given hotel

or guest room meets his or her accessibility needs; and

 

 

Complaint
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 10 of 30 Page ID #:19

Co on DO & WB NY

NN NR NN NH RM NR NR me ep
on ao WT fF WHY FY CO VO BAN AH tk WH HF OS

c. Reserve, upon request, accessible guest rooms or specific
types of guest rooms and ensure that the guest rooms
requested are blocked and removed from all reservations
systems.

See 28 C.F.R. § 36.302(e).

6. Here, the defendant failed to modify its reservation policies and
procedures to ensure that it identified and described accessible features in the
hotels and guest rooms in enough detail to reasonably permit individuals with
disabilities to assess independently whether a given hotel or guest room meets
his or her accessibility needs and failed to ensure that individuals with
disabilities can make reservations for accessible guest rooms during the same
hours and in the same manner as individuals who do not need accessible
rooms.

7. Defendants’ acts and omissions, as herein alleged, have violated the
Unruh Act by, inter alia, failing to comply with the ADA with respect to its
reservation policies and practices.

8. Because the violation of the Unruh Civil Rights Act resulted in difficulty
and discomfort for the plaintiff, the defendants are also each responsible for
statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).

Il. SECOND CAUSE OF ACTION: VIOLATION OF THE UNFAIR
COMPETION LAW (On behalf of Plaintiff and against all Defendants.)
(Bus. & Prof. Code § 17200 et seq.)

9. Plaintiff repleads and incorporates by reference, as if fully set forth
again herein, the allegations contained in all prior paragraphs of this
complaint.

10, The defendants’ actions, as outlined above, violate the Americans with
Disabilities Act and the Unruh Civil Rights Act and, thus, are unlawful and,

 

 

Complaint
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 11of30 Page ID #:20

oe oN TD HN & WwW HB

NN BY N NY NHN HB NH HN we ow om oo
oN DMF WHY CUO BTN DR HH F&F wD FS CS

therefore, prohibited by California’s Unfair Competition Law (“UCL”).
11, Under the UCL, the court can enjoin these unlawful acts. Bus & Prof.
Code § 17203.

PRAYER:
Wherefore, Plaintiff prays that this Court award damages and provide
relief as follows:

1. For injunctive relief under the Business and Professions Code,
compelling Defendants to honor the rights of the plaintiff under the
Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
plaintiff is not invoking section 55 of the California Civil Code and is not
seeking injunctive relief under the Disabled Persons Act at all.

2. “For equitable nominal damages for violation of civil rights. See
Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
and any other equitable relief the Court finds appropriate.”

3. Damages under the Unruh Civil Rights Act, which provides for actual
damages and a statutory minimum of $4,000 for each offense.

4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
to Cal. Civ. Code § 52(a).

Dated: March 31, 2021 CENTER FOR DISABILITY ACCESS

By: ___/s/ Russell Handy __
Russell Handy
Attorney for Plaintiff

10

 

 

Complaint
    

   

    

 

 

 

 

 

 

 

 

 

Auto (22)

Uninsured motorist (46)
Other PUPD/WD (Personal Injury/Property
Damage/Wrongful Death) Tort
[__} Asnestos (04)

Breach of contract/warranty (06)
Rule 3.740 collections (09)
Other collections (09)

Insurance coverage (18)

a

Other contract (37)
Product liability (24) Real Property
Medical malpractice (45) [-] Eminent domairvinverse
Other PUPDYWD (23) condemnation (14)

[L_] Wrongful eviction (33)

Non-PUPDIWD (Other) Tort
Business torV/untair business practice (07) [_] Other rest property (26)
Civil rights (08) Uniawful Detainer
Defamation (13) {_} Commercial (31)
Fraud (16) Residential (32)
Intellectual property (19) [1 Drugs (38)
Professional negligence (25) lal Review
Other non-PUPD/WD tort (35) Assat forfeiture (05)

Petition re: arbitration award (11)
[__] Writ of mandate (02)
[| Other judicial review (39)

[wrong
Wrongful termination (36)

[] Other employment (15)

 

——_Case-2:21.cveb Page 12 of 30 Page ID #:21 cm-otc
Center for Disability Access
Mail: 8033 Linda Vista Road, Suite 200 San Diego, CA 92111
Delivery: 8033 Linda Vista Road, Suite 200 San Diego, CA 92111
reertone wo: (858) 375-7385 raxwo.: (888) 422-5191
aTToaney Foe wane: Plaintiff, Orlando Garcia
SUPERIOR COURT OF CALIFORNIA, COUNTY OF | os Angeles
sneer aooresS: 300 East Olive.
manina anoress: 300 East Olive.
cry ano ze cook: Burbank, CA 91502
trance nae: Burbank Courthouse.
CASE NAME: Garcia v. Rujal, LLC.
CIVIL CASE COVER SHEET Complex Case Designation CASE NABER:
[2] Unlimited J aad Oe 21BBCY00325
demanded demanded is Filed with first appearance by defendant | ’°*
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) CEPT:
tems 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
Auto Tort Contract Provisionalty Complex Civil

Litigation
(Cal. Rules of Court, rules 3.400-3.403)
(_] Antitrust/Trade regufation (03)
Construction defect (10)
{_] Mass tort (40)
Securities litigation (28)
Environmental oxic tort (30)

Insurance claims arising from the
above listed sionally complex case
types (41)

Enforcement of Judgment

Enforcement of judgment (20)
Miscellaneous Civil Complaint
[_] rico (27)

Other complaint (not specified above) (42)
Miscellaneous Civil Petition

Partnership and corporate govemance (21)
[] Other petition (not specified above) (43)

 

 

This case L_] is

factors requiring exceptional judicial management:

a.[_] Large number of separately represented parties

b.[__) Extensive motion practice raising difficult or novel
issues that will be time-consuming to resolve

c. L_] Substantial amount of documentary evidence

This case is isnot a class action suit.

Faro

Date: 3/31/2021

Russcl Handy, Esq. _
(TYPE OR PRINT NANE)

lf there are any known related cases, file and serve a notice of related case. (You may

L¥_}isnot complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the

dé. __] Large number of witnesses
Coordination with related actions pending in one or more courts
in other counties, states, or countries, or in a federal court
f. [__] Substantial postjudgment judicial supervision

Remedies sought (check ail that apply): a7] monetary b.L¥] nonmonetary: declaratory or injunctive relief
Number of causes of action (specify); 2: Americans with Disabilities Act, Unruh Civil Rights Act

C PA punitive

use gp”

(SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)

 

 

NOTICE
« Plaintiff must file this cover sheet with the first paper filed in the action or

in sanctions.
* File this cover sheet in addition to any cover sheet required by local court rule.

other parties to the action or proceeding.

 

* Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes

small claims cases or cases filed

* If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all

 

Form Adopted for Manciatory Use
Judieal Council of Caltorrés
CM-010 [Rew. July 1, 2007]

CIVIL CASE COVER SHEET

proceeding (except
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result

Cad. Motes of Court, nutes 2.90, 3.220, 5 400-3.403, 3.740.
Cal Startards of Judicial Adrrictwbatios, wai. 4 90
wa Counnno OH gow
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 13 o0f 30 Page ID #:22

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET ORS
To Plaintiffs and Others Filing First Papers. Hf you are filing a first paper (for example, a complaint) in a civil case, you must

complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile

To Parties in Rule 3.740 Collections Cases. A “collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attomey’s fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal Property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
lime-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.

CASE TYPES AND EXAMPLES
Auto Tort Contract Provisionally Complex Civil Litigation (Cal.
Auto (22)-Personal Injury/Property Breach of Cantract/Warranty (08) Rules of Court Rules 3.400-3,403)
Damage/Wrongful Death Breach of Rental’Lease Antitrust/Trade Regulation (03)
Uninsured Motorist (48) (if the Contract (not unfewfu! detainer Construction Defect (10)
case twolves an uninsured or wrongful eviction) Claims Involving Mass Tort (40)
motorist claim subject to ContractWarranty Breach-Seller Securities Litigation (28)
arbitration, check this item Pigintiff (not fraud or negtigence) Environmental/Toxic Tort (30)
instead of Auto) Negligent Breach of Contract! Insurance Coverage Claims
Other PUPD/WD (Personal Injury/ Warranly (arising fram provisionaily
Property Damage/Wrongful Death) Other Breach of Contract/Warranty case type listed above) (41)
Tort Callections (e.g., money owed, open Enforcement of Judgment
Asbestos (04) book accounts) (09) Enforcement of Judgment (20)
Asbestos Property Damage Collection Case-Seller Plainttt Abstract of Judgment (Out af
Asbastos Personal Injury! Other Promissory Note/Collections County)
Virongful Death Case ‘ Confession of Judgment (nan-
iabiity (not asbestos insurance Caverage (not provisianatly domestic relations}
nan (24) “ a (18) ete State np aoe js
Medical Malpractice (45 ministrative Agency Awar
Medical Melprectoe Other Coverage (not unpaid taxes)
Physicians & Surgeons Other Contract (37) Petition/Certification of Entry of
Other Professional Health Care Contractual Fraud Judgment on Unpaid Taxes
Malpractice ans Other Contract Dispute Other Enforcement of Judgenent
Other PL'PDIWD (23 Property
Premisas Lisblity {e.9., slip Eminent DomainInverse Miscellaneous Civil Complaint
and fall) Condemnation (14) RICO (27)
intentional Bodily Sacer) Wrongful Eviction (33) ca {not specified
(¢.g., assault, vandalism) Other Real Property (¢.9., quiet title) (26)
Intentional infliction of Writ of Possession of Real Property Declare ebet Oxy toot
Emotional Distress Mortgage Foreclosure injunctive
Negligent infliction of Quiet Title uate
oe Distress Other rs Property (not oat es “ ‘al Comolaint
Non-PUPD/WD (Other) Tort foreciosure) ee
Business Tort/Unfair Business Unlawful Detainer Bahay hear x)
Practice (07) Commercial (31) Miscelt s Civil Petits
Civil Rights (¢.g., discrimination, Residential (32) Partnership snd Corporate
harassment) (08) drugs, check this item; otherwise, Other Petition (not specified
Defarnation (e.9., slander, ibe!) report as Commercial or Residentiat) above) (43)
(13) Judicial Review Civd Harassment
Fraud (16) Asset Forteiture (05) Workplace Violence
intellectual Property (19) Petition Re: Arbitration Award (11) Ekjer/Dependent Adult
Professional Negligence (25) Writ of Mandate (02) Aue
Legal Malpractice Writ-Adrministrative Mandamus Election Contest
Professional Malpractice Wint-Mandarnus on Limited Court Petition for Name Change
Cot mecicel or taged Case Matter Petition for Relief From Late
Other Non-P/PDMWD Tort (35) Writ-Other Limited Court Case Claim
Review Other Civil Petition
Other Employment (15) Review of Health Officer Order
Notice of Appeal+_abor
Commissioner Appeals

 

CN-010 [Itew. Joly 1, 2007]

CIVIL CASE COVER SHEET

Pape 2 of 2
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 14o0f30 Page ID#:23

 

SPORT TITLE: CASE NUMBER

 

Garcia v. Rujal, LLC.

 

 

CIVIL CASE COVER SHEET ADDENDUM AND
STATEMENT OF LOCATION
(CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

 

This form is required pursuant to Local Rule 2.0 in all new civil case filings in the Los Angeles Superior Court.

 

Item I. Check the types of hearing and fill in the estimated length of hearing expected for this case:
JURY TRIAL? [V] YES CLASS ACTION? C) YES LIMITED CASE? []ves TIME ESTIMATED FOR TRIAL 3-5 __ |) Hours) 7) DAYS

Item Il, Indicate the correct district and courthouse location (4 steps — If you checked “Limited Case", Skip to Item III, Pg. 4):

Step 1: After first completing the Civil Case Cover Sheet form, find the main Civil Case Cover Sheet heading for your
case in the left margin below, and, to the right in Column A, the Civil Case Cover Sheet case type you selected.

Step 2: Check one Superior Court type of action in Column B below which best describes the nature of this case.

Step 3: In Column C, circle the reason for the court location choice that applies to the type of action you have
checked. For any exception to the court location, see Local Rule 2.0.

Applicable Reasons for Choosing Courthouse Location (see Column C below)

 

 

 

 

5 cure fied | aa ral (ner ae podiy epurvie f eaeanl $ aan on donee ides. a

; Nn centra county, or no foperty . : ere pe res

3. Locabon where cause of action arose. i 8. Location wherein defendantire functions wholly
4, Location where bodily injury, death ox Carnage eomarad, 9. Location where one or more of geen canta:

5. Location whore performance required or ndant resides, 10. Location of Commissioner

Step 4: Fill in the information requested on page 4 in Item Ill; complete Item IV. Sign the declaration,

 

a B c
Civil Case Cover Shest Type of Action Applicable Reasons -
Category No. {Check only one) See Step 3 Above

 

Auto (22) O A?100 Motor Vehicle - Personal Injury'Property Damage/Wrongful Death 1,,2.,4.

 

Auto
Tort

Uninsured Motorist (46) © A7110 Personal InjuryProperty Damage/Wrongful Death — Uninsured Motorist | 1,, 2., 4.

© ABOTO Asbestos Property Damage 2.
2.

Asbastos (04)
O A7221 Asbestos - Personal Injury/Wrongful Death

 

Product Liability (24) © A?260 Product Liability (nat asbestos or toxicienvironmental) 12,348

 

O A7210 Medical Malpractice - Physicians & Surgeons 1.4,

Medical Malpractice (45
™ O A?240 Other Professional Health Care Malpractice

>

 

0 A?250 Premises Liability (e.g... slip and fall)

Other Personal Injury! Property
Damage! Wrongful Death Tort

 

 

 

 

ii 1,4,
Personal Injury O AT230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g. 1.4.
Property Damage assault, vandalism, etc.)
weer poe CO) A7270 Intentional inficton of Emotional Distress 1.8:
Cl A7220 Other Personal Injury/Property Damage/W/rongful Death Ta
LACIV 109 (Rev. 03/11) CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.0

LASC Approved 03-04 AND STATEMENT OF LOCATION Page 1 of 4
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 15of30 Page ID #:24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHORT TITLE ‘ p
Garcia v. Rujal, LLC. a
A B c
Civil Case Cover Sheet Type af Action Applicable Reagons -
Category No. (Check only one) See Step 3 Above
Business Tort (07) QO A629 Other CommercialBusiness Tort (not fraud/breach of contract) 1,3.
£5
Bs Civil Rights (08) @ A6005 Civil Rights/Discrimination 12nd
ei Defamation (13) O A600 Defarnation {stander/libel) s ay SE
26
3 E Fraud (16) © AGO13 Fraud (no contract} 1,; 2,3,
OD AG0I7 L factice 1.,2.,3,
Professional Negligence (25) ——
O A60S0 Other Professional Malpractice (nat medical or legal) 1. 2., 3.
z
Other (35) C1 AB025 Other Non-Personal Injury/Property Damage tort 2.3.
E Wrongful Termination (38) | 0 A6037 Wrongful Termination 1.,2., 3.
£
S o oyment
AG024 Other E Complaint C 152.3
= Other Employment (15) a oe
wi 0 A6109 Labor Cammissioner Appeals 10.
© A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
eviction) 2., 5.
of tract!
ane an Warranty |r 8008 ContraclWarranty Breach -Seler Plaintlf {no fraudinegigence) 2.,§.
(not insurance) (© A6019 Negligent Breach of Contract/Warranty (no traud) 14 2. 5.
(1) 8028 Other Broach of ContractWarranty (not fraud or negligence) Vu &
E C) AB002 Collections Case-Seler Plaintiff 2., 5., 6,
Collections (09)
38 © AG&012 Other Promissory Note/Collections Case 2., 5.
insurance Coverage (18) OF A6015 Insurance Coverage (not complex) Tie tin Sug
©) A6009 Contractual Fraud 1,2, 9.8
Other Contract (37) © A6031 Tortious Interference 1,23. 6
O A6027 Other Contract Dispute(not breachiinsurance/fraud/negligence) 1.2.3.8
Eminent Domain/inverse - ;
Condemnation (14) O A7300 Eminent Domain'Condemnation Number of parcels 2.
; Wrongful Eviction (33) 0 A6023 Wrangful Eviction Case 2., 6.
3 © AB018 Mortgage Foreclosure 2., 6.
Other Real Property (26) O A6032 Quiet Title 2., 6.
O A6060 Other Real Property (nat eminent domain, landlord/tenant, foreciosure} | 2., 6.
Unierwtal ~~ 1 AG021 Unlawful Detainer-Commercial (not drugs or wrongful eviction) 2.6.
; Uniewtul —e C A6020 Unlewud Detainer-Residential (not drugs or wrongful eviction} 2.6.
Unlaawtul Detainer-
: Post-Forech (34) (0 AG020F Unlawful Detainer-Post-Foreclosure 2., 6.
>
Unleradfut Detainer-Drugs (38) |O A6022 Untawful Detainer-Drugs 2., 6,
—— ————————— Ow 8 831]}————LLELE_—_—S
LACIV 109 (Rev. 03/11) CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.0

LASC Approved 03-04 AND STATEMENT OF LOCATION Page 2 of 4
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 16 of 30 Page ID#:25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHORT TITLE 3 : NUMBE
Garcia v. Rujal, LLC. piesa
cml gaa Sneet , C
over Type of Action Applicable Reasons -
Category No. (Check only one) See Step 3 Above
Asset Forfemure (05) O A6108 Asset Forfeiture Case 2,, 6.
3 Petition re Arbitration (11) | O A6115 Petition to Compel\Confirm/Vacate Arbitration 2:8:
= D AG615S1 Writ- Administrative Mandamus 2., B.
2 Writ of Mandate (02) 0 A6152 Writ - Mandamus on Limited Court Case Matter 2.
5 O A6153 Writ - Other Limited Court Case Review 2
Other Judicial Review (39) © A6150 Other Wnt ‘Judicial Review 2., 8
Anttrust/Trade Regulation (03}| © A6003 Antitrust/Trade Regulation 1.,2.. 8.
: Construction Defect (10) © AG007 Construction Defect Lax
: eee ee (2 A6006 Claims Involving Mass Tort 1.2.8
; Securities Litigation (28) O AG6035 Securities Litigation Case 1:28;
Toxic Tort :
= Environmental (30) © A6036 Toxic TorvEnvironmental 12 3,8
>
Insurance Coverage Claims .
& from Complex Case (41) QO A6014 Insurance Coverage/Subrogation (complex case only} 1., 2., 5., 8.
O A6141 Sister State Judgment 2.9.
5 5 O A6160 Abstract of Judgment 2.. 6.
2 Enforcement O A6107 Confession of Judgment (non-domestic relations) 2., 9.
3 of Judgment (20) C1 AB140 Administrative Agency Award (not unpaid taxes) 2., 8.
S Cl A6114 Patition'Certificate for Entry of Judgment on Unpaid Tax 2, 8.
O A612 Other Enforcement of Judgment Case 2., &., 9,
2 RICO (27) O AG033 Racketeering (RICO) Case 1,28
st
23  A6030 Declaratory Relief Only 12,8
5 Other Comptaints DO A6040 injunctive Relief Only (not domestic/harassment} 2.. B.
& = (Not Specified Above) (42) | Agot1 Other Commercial Complaint Case (nan-tort/non-complex) 1.2.8.
= 1 6000 Other Civil Complaint (non-tortinon-complex) 1.2.8,
“Guaen C1 A6113 Partnership and Corporate Governance Case 2., 8.
O A6121 Civil Harassment 2.,3., 9.
3 : © A6123 Workplace Harassment 2..3.. 9,
: cures 1 A6124 Ekter/Dependent Adutt Abuse Case 2.3...
2 = (Not Specified Above) 0 A6190 Election Contest 2
zo (43) (1 A6110. Petition for Change of Name 2.7.
0 A6170 Petition for Retief trom Late Claim Law 2.. 3., 4., 8.
O A6100 Cther Civil Petition 2.. 9.
LACIV 109 (Rev. 03/11) CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.0

LASC Approved 03-04 AND STATEMENT OF LOCATION Page 3 of 4
 

Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 17 of 30 Page ID #:26

 

SHORT TITLE

Garcia v. Rujal, LLC. Pore

 

 

Item Ill. Statement of Location: Enter the address of the accident, party's residence or place of business, performance, or other
circumstance indicated in Item II, Step 3 on Page 1, as the proper reason for filing in the court location you selected.

 

 

 

[ ADDRESS:
REASON: Check the appropriate boxes for the numbers shown
under Column C for the type of action that you have selected for

this case. 5268 Tujunga Ave,
O1. 02, 43. 04. 05. 06. 07. 08. Cs. 010.

 

 

STATE: 2P CODE

ory
° North Hollywood |CA | 91601

Item IV. Declaration of Assignment: | deciare under penalty of perjury under the laws of the State of California that the foregoing is
true and correct and that the above-entitled matter is property filed for assignment to the BURBANK courthouse in the

NORTH CENTRAL District of the Superior Court of California, County of Los Angeles [Code Civ. Proc., § 392 et seq., and Local
Rule 2.0, subds. (b), (c) and (d)}.

 

 

 

 

“2

Date: 3/31/2021 Le i

(SIGNATURE GF ATTORNEY/FLING PARTY)

PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
COMMENCE YOUR NEW COURT CASE:

1. Original Complaint or Petition.

2. If filing a Complaint, a completed Summons form for issuance by the Clerk,
3. Civil Case Cover Sheet, Judicial Council form CM-010.
4

en cue Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
1).

Payment in full of the filing fee, unless fees have been waived.

6. Assigned order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
minor under 18 years of age will be required by Court in order to issue a summons.

7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
must be served along with the summons and complaint, or other initiating pleading in the case.

no

 

LACTY 109 (Rev. 03/11) CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.0
LASC Approved 03-04 AND STATEMENT OF LOCATION Page 4 of 4
Case 2:21-cv-03746-SK Document1-3 Filed 05/03/21

Page 18 of 30 Page ID #:27

 

 

 

 

 

 

 

 

 

 

SUPERIOR COURT OF CALIFORNIA et Oe Carve ee Seay
COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS: FILE D
Burbank Courthouse ion Court of California
300 East Olive Avenue, Rm 225, Burbank, CA 91502 unly of Los Angela's
04/06/2021
NOTICE OF CASE ASSIGNMENT Srey A Carer, Cucssve Oars Cana’ Cus
ty, _—s_—s AA Ross Desty
UNLIMITED CIVIL CASE
CASE MUMBER:
Your case is assigned for all purposes to the judicial officer indicated below. | 21BBCV00325
18 R , . D COM
ASSIGNED JUDGE DEPT | ROOM ASSIGNED JUDGE DEPT | ROOM
~Y |Jobn J. Kralik B

 

 

 

 

 

 

 

 

 

 

 

 

Given to the Plaintiff/Cross-Complainant/Attomey of Record Sherri R. Carter, Executive Officer / Clerk of Court

on 04/06/2021
(Date)

By A. Rios , Deputy Clerk

LACIV 190 (Rev 6/18) NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE

LASC Approved 05/06
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 19 of 30 Page ID #:28
uUcTI NDLIN IMITED CIVIL CASES

The following cnitical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summariz:
for your assistance.

APP N
The Division 7 Rules were effective January |, 2007. They apply to all general civil cases.
TY OVE RU

The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

ENGE TO UDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-C
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date,

STATUS CONFERENCE

A status conference will be scheduled by the assigned Independent Calendar Judge no Iater than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE

The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules,

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,

or if appropriate, on counsel for a party,

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex

Judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisio

Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.

LACIV 190 (Rev 6/18) NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 06/06
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 20 of 30 Page ID #:29

 

 

 

ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR Is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
Saves Time: ADR is faster than going to trial.

Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
© Costs: If the parties do not resolve their dispute, they may have to pay for ADR, litigation, and trial.
¢ No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR

1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

Mediation may be appropriate when the parties

* want to work out a solution but need help from a neutral person.

¢ have communication problems or strong emotions that interfere with resolution.
Mediation may not be appropriate when the parties

® want a public trial and want a judge or jury to decide the outcome.

® lack equal bargaining power or have a history of physical/emotional abuse.

LASC CIV 271 Rev. 03/21 1
For Mandatory Use
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 21 of 30 Page ID #:30

How to Arrange Mediation in Los Angeles County
Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:

a. TheCivil Mediation Vendor Resource List
if all partiesin an active civil case agree to mediation, they may contact these organizationsto
request a “Resource List Mediation” for mediation at reduced cost or no cost (for selected
cases).

© ADR Services, Inc, Case Manager Elizabeth Sanchez, elizabeth@adrservices.com
(949) 863-9800
JAMS, inc. Reggie Joseph, Rioseph@jamsadr.com (310) 309-6209
Mediation Center of Los Angeles Program Manager info@ mediationLA, org
(833) 476-9145

These organizations cannot accept every case and they may decline cases at their discretion. They may
offer online mediation by videoconference for cases they accept. Before contacting these organizations,
review important information and FAQs at www.lacourt.org/ADR.Res. List

NOTE: The Civil Mediation Vendor Resource List program does not accept family law, probate or small
claims cases.

b. Los Angeles County Dispute Resolution Programs

  

Day of trial mediation programs have been paused until further notice.

Online Dispute Resolution (ODR). Parties in small claims and unlawful detainer (eviction) cases
should carefully review the Notice and other information they may receive about (ODR)
requirements for their case.

¢. Mediators and ADR and Bar organizations that provide mediation may be found on the internet.

3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and
argumentsto the person who decides the outcome. In “binding” arbitration, the arbitrator’sdecision is
final; there is no right to trial, In “nonbinding” arbitration, anyparty can request atrial afterthe
arbitrator’sdecision, For more information about arbitration, visit

http://wwaw.courts.ca.2ov/programs-adr.htm

4, Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close
to the trialdate or on the day of trial. The parties and their attorneys meet with a judge or settlement
officer who does not make a decision but who instead assists the parties in evaluating the strengths and
weaknesses of the case and in negotiating a settlement. For information about the Court’s MSC

programs for civil cases, visit http://www. lacourt.org/division/civil/C10047.aspx
Los Angeles Superior Court ADR website: http://www. lacourt.org/division/civil/C10109.aspx
For general information and videos about ADR, visit htto://www.courts.ca.gov/programs-adr.htm

LASC CIV 271 Rev. 03/21
For Mandatory Use
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 22 of 30 Page ID#:31

 

LACBA

 

Los Angeles County
Bar Association
Litigation Section

Los Angeles County
Bar Association Labor and

Employment Law Section

Assodbatios

ul tas dasetet
Consumer
Associaton of Los Angeles

Tl Coaas et Mttrey,

 

Southern California
Defense Counsel

abt
Association of
Business Trial Lawyers

  

California Employrnent
Lawyors Association

LACIV 230 (NEW)
LASC Approved 4-11
For Opfonal Use

VOLUNTARY EFFICIENT LITIGATION STIPULATIONS

 

 

The Early Organizational Meeting Stipulation, Discovery
Resolution Stipulation, and Motions in Limine Stipulation are
voluntary stipulations entered into by the parties. The parties
may enter into one, two, or all three of the stipulations;
however, they may not alter the stipulations as written,
because the Court wants to ensure uniformity of application.
These stipulations are meant to encourage cooperation
between the parties and to assist in resolving issues in a
manner that promotes economic case resolution and judicial
efficiency.

The following organizations endorse the goal of
promoting efficiency in litigation and ask that counsel
consider using these stipulations as a voluntary way to
promote communications and procedures among counsel
and with the court to fairly resolve issues in their cases.

Los Angeles County Bar Association Litigation Section@

@ Los Angeles County Bar Association
Labor and Employment Law Section

Consumer Attorneys Association of Los Angeles@
Southern California Defense Counsel@
Association of Business Trial Lawyers @

California Employment Lawyers Association@
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 23 of 30 Page ID #:32

 

 

 

 

 

 

 

MAOIE AMD ACOPESS OF ATTORMEY OR PARTY WITHOUT ATTORNEY: STATE B44 RiLDVETT Reserved for Chert’s Fa Stamp
TELEPHONE NO.: FAX NO. (Optional):

E-MAIL ADORESS :

ATTORNEY FOR (Names):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

c

PLAINTIFF:

’ GEPERDANT:
aa °°

STIPULATION — EARLY ORGANIZATIONAL MEETING

 

 

 

This stipulation is intended to encourage cooperation among the parties at an early stage in
the litigation and to assist the parties in efficient case resolution.

The parties agree that:

1. The parties commit to conduct an initial conference (in-person or via teleconference or via
videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
whether there can be agreement on the following:

a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
amendment as of right, or if the Court would allow leave to amend, could an amended
complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
agree to work through pleading issues so that a demurrer need only raise issues they cannot
resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
would some other type of motion be preferable? Could a voluntary targeted exchange of
documents or information by any party cure an uncertainty in the pleadings?

b, Initial mutual exchanges of documents at the “core” of the litigation. (For example, in an
employment case, the employment records, personnel file and documents relating to the
conduct in question could be considered “core.” In a personal injury case, an incident or
police report, medical records, and repair or maintenance records could be considered
“core.”);

c, Exchange of names and contact information of witnesses;

d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
indemnify or reimburse for payments made to satisfy a judgment;

@, Exchange of any other information that might be helpful to facilitate understanding, handling,
or resolution of the case in a manner that preserves objections or privileges by agreement:

f. Controlling Issues of law that, if resolved early, will promote efficiency and economy in other
phases of the case, Also, when and how such issues can be presented to the Court;

g. Whether or when the case should be scheduled with a settlement officer, what discovery or
court ruling on legal issues is reasonably required to make settlement discussions meaningful,
and whether the parties wish to use a sitting judge or a private mediator or other options as

“TACIV 228 (Rev 02/15)
LASC Approved 04/11 STIPULATION — EARLY ORGANIZATIONAL MEETING
For Opt onal Use Page 1 of 2

 

 

 

 

 
Case 2:

21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 24 of 30 Page ID #:33

 

Orr me

 

 

 

 

discussed in the “Alternative Dispute Resolution (ADR) Information Package” served with the
complaint;

Computation of damages, including documents, not privileged or protected from disclosure, on
which such computation is based;

Whether the case is suitable for the Expedited Jury Trial procedures (see information at
www.lacourt.org under "Civil and then under “General Information”).

The time for a defending party to respond to a complaint or cross-complaint will be extended
to for the complaint, and for the cross-

(SERT
complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
been found by the Civil Supervising Judge due to the case management benefits provided by
this Stipulation. A copy of the General Order can be found at www./acourt.org under “Civil’,
click on “General Information", then click on "Voluntary Efficient Litigation Stipulations".

The parties will prepare a joint report titled “Joint Status Report Pursuant to Initial Conference
and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
results of their meet and confer and advising the Court of any way it may assist the parties’
efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
the Case Management Conference statement, and file the documents when the CMC
statement is due.

References to “days* mean calendar days, unless otherwise noted. If the date for performing
any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
for performing that act shall be extended to the next Court day

The following parties stipulate:

Date:

>

(TYPE OR PRINT NAME) "(ATTORNEY FOR PLAINTIFF)

 

:

 

 

Date:

 

(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)

 

(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)

 

(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT}

»

 

Date:

 

~ (TYPE OR PRINT NAME) ~~ {ATTORNEY FOR )

 

>
(TYPE OR PRINT NAME) (ATTORNEY FOR )
Date:

>

 

 

(TYPE OR PRINT NAME) {ATTORNEY FOR )

 

Aen nal Rey c2*) STIPULATION — EARLY ORGANIZATIONAL MEETING saecners
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 25 of 30 Page ID #:34

 

NAME AND ADORESS OF ATTOAUMTY CH PARTY WITHOUT ATTORNEY:

STATE BAR NUMBER

 

 

FAX NO. (Optionatie

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
| COURTHOUSE ADDRESS:

 

 

Reserend he Gert's Fie Ramp

 

 

STIPULATION — DISCOVERY RESOLUTION

 

 

 

This stipulation is intended to provide a fast and informal resolution of discovery issues
through limited paperwork and an informal conference with the Court to aid in the

resolution of the issues.
The parties agree that:

1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
the moving party first makes a written request for an Informal Discovery Conference pursuant

to the terms of this stipulation.

2. At the Informal Discovery Conference the Court will consider the di
and determine whether it can be resolved

Spute presented by parties
informally. Nothing set forth herein will preclude a

party from making a record at the conclusion of an Informal Discovery Conference, either

orally or in writing.

3. Following a reasonable and good faith attempt at an informal resolution of each issue to be

presented, a party may request an Informal Discov:

procedures:

a, The party requesting the Informal Discovery Conference will:

ery Conference pursuant to the following

i, File a Request for Informal Discovery Conference with the clerk’s office on the
approved form (copy attached) and deliver a courtesy, conformed copy to the

assigned department:

il. Include a brief summary of the dispute and specify the relief requested; and

li. | Serve the opposing party pursuant to any authorized or agreed method of service
that ensures that the opposing party receives the Request for Informal Discovery
Conference no later than the next court day following the filing.

b. Any Answer to a Request for Informal Discovery Conference must:

i. Also be filed on the approved form (copy attached);

ii. Include a brief summary of why the requested relief should be denied:

 

LASC fooeeed Oat STIPULATION — DISCOVERY RESOLUTION

Page 1 of 3
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 26 of 30 Page ID #:35

 

 

 

 

 

iii. Be filed within two (2) court days of receipt of the Request; and

lv. Be served on the opposing party pursuant to any authorized or agreed upon
method of service that ensures that the opposing party receives the Answer no

later than the next court day following the filing.

c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will

be accepted.

d. If the Court has not granted or denied the Request for Informal Discovery Conference
within ten (10) days following the filing of the Request, then it shall be deemed to have
been denied, If the Court acts on the Request, the parties will be notified whether the
Request for Informal Discovery Conference has been granted or denied and, if granted,
the date and time of the Informal Discovery Conference, which must be within twenty (20)

days of the filing of the Request for Informal Discovery Conference.

8. If the conference is not held within twenty (20) days of the filing of the Request for
Informal Discovery Conference, unless extended by agreement of the parties and the
Court, then the Request for the Informal Discovery Conference shall be deemed to have

been denied at that time.

4, If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
without the Court having acted or (c) the Informal Discovery Conference is concluded without
resolving the dispute, then a party may file a discovery motion to address unresolved issues.

5. The parties hereby further agree that the time for making a motion to compel or other
discovery motion is tolled from the date of filing of the Request for Informal Discovery
Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended

by Order of the Court.

it is the understanding and intent of the parties that this stipulation shall, for each discovery
dispute to which it applies, constitute a writing memorializing a “specific later date to which
the propounding for demanding or requesting] party and the responding party have agreed in
writing,” within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and

2033.290(c).

6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including

an order shortening time for a motion to be heard conceming discovery.

7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to

te-minate the stipulation.

8. References to “days” mean calendar days, unless otherwise noted. If the date for performing
any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time

for performing that act shall be extended to the next Court day.

 

LASC Aoproved 04/11 STIPULATION — DISCOVERY RESOLUTION

For Optional Use Page 2 of 3
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 27 of 30 Page ID #:36

 

 

 

 

 

 

 

 

Shon Tire: CASS MUMS ER:
The following parties stipulate:
Date:
“TYEE OR PRINT NAME) (ATTORNEY FOR PLAINTIFF)
Date;
“TYE OR PRINT NAME) TAT TORNEY FOR DEFENDANT) —CSC~S
Date: 4 oe
TYPE OR PRINT NAME) TATTORNEY POR DEFENDANT)
Date:
~~  (YPEGRPERINT NAME) TATTORNEY FENOANT)
Date: =e
TYPE OR PRINT NAME) ie
— NAME) ~ FRTYGRNEY FoR
[eee «ME ~~ (ATTORNEVFOR. SS CCCCCSY
Date:
TYPE OR PRUNT NAME) 7 (os
“TACIV C36 (new)
LASC Approved 04/11 STIPULATION — DISCOVERY RESOLUTION

For Optional Use

Page 3 of 3

 
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 28 of 30 Page ID #:37

 

 

 

HAMEL AND ADOMIESS OF ATTORNEY OR PARTY WITHOUT Arron! STATE GAR WemRER Peoterved tet Cat's Pits Carne
TELEPHONE NO.: FAX NO. (Optional):
E-+#AlL ADDRESS ;
ATTORNEY

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

 

POAINTIFE:
| CEPENDANT-

 

 

INFORMAL DISCOVERY CONFERENCE
(pursuant to the Discovery Resolution Stipulation of the parties)

 

 

 

 

1. This document relates to:

[J Request for informal Discovery Conference
[_} Answer to Request for Informal Discovery Conference

2. Deadline for Court to decide on Request: (insert date 10 calendar days following filing of
the Request),

3. Deadline for Court to hold Informal Discovery Conference: (insert date 20 calendar
days following filing of the Request).

4, For a Request for Informal Discovery Conference, briefly describe the nature of the
discovery dispute, including the facts and legal arguments at issue. For an Answer to
Request for Informal Discovery Conference, briefly describe why the Court should deny
the requested discovery, including the facts and legal arguments at issue.

 

 

 

 

 

LACAV 064 (new) INFORMAL DISCOVERY CONFERENCE
For OfialUce' (pursuant to the Discovery Resolution Stipulation of the perties)
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 29 of 30 Page ID #:38

 

WANE AND ADORERS OF ATTONMEY OR PARTY WiEHOUT ATTONMATY: STATE Ie MUVEER Rescereed fer Cork’s is Stang

 

 

TELEPHONE INO.: FAX NO. (Optional):
E-MAIL ADDRESS (comet
ATTORNEY FOR (Narn!
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
| COURTHOUSE ADORESS:

 

 

inner,
| DEFENDANT: —

 

 

STIPULATION AND ORDER — MOTIONS IN LIMINE

 

 

 

 

This stipulation is intended to provide fast and informal resolution of evidentiary
issues through diligent efforts to define and discuss such issues and limit paperwork.

The parties agree that:

1. At least days before the final status conference, each party will provide all other
parties with a list containing a one paragraph explanation of each proposed motion in
limine. Each one paragraph explanation must identify the substance of a single proposed

motion in limine and the grounds for the proposed motion.

2. The parties thereafter will meet and confer, elther in person or via teleconference or
videoconference, concerning all proposed motions in limine. In that meet and confer, the

parties will determine:

a. Whether the parties can stipulate to any of the proposed motions. If the parties so

stipulate, they may file a stipulation and proposed order with the Court.

b. Whether any of the proposed motions can be briefed and submitted by means of a
Short joint statement of issues. For each motion which can be addressed by a short
joint statement of issues, a short joint statement of issues must be filed with the Court
10 days prior to the final status conference. Each side's portion of the short joint
Statement of issues may not exceed three pages. The parties will meet and confer to
agree on a date and manner for exchanging the parties’ respective portions of the
short joint statement of issues and the process for filing the short joint statement of

issues.

3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
a short joint statement of issues will be briefed and filed in accordance with the California

Rules of Court and the Los Angeles Superior Court Rules.

 

LASC Agprowed O41 STIPULATION AND ORDER - MOTIONS IN LIMINE

For Optional Use Page 1of2
Case 2:21-cv-03746-SK Document 1-3 Filed 05/03/21 Page 30 of 30 Page ID #:39

 

 

 

 

 

The following parties stipulate:

 

 

Date:
>
"(TYPE OR PRINT NAME) "(ATTORNEY FOR PLAINTIFF)
Date: (A EY FOR PLA
>
neti (TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
a >
Date: (TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
, >

 

(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)

Date:

 

 

 

 

 

 

 

a _ >
(TYPE OR PRINT NAME} —TATTORNEY FOR” :
—_—7VPE OR PRINT NAME] *
PRINT NAME ~~ (ATTORNEY FOR _
Date: ) TTORNEY FOR)
>
(TYPE OR PRINT NAME) (ATTORNEY FOR j
THE COURT SO ORDERS.
Date:
JUDICIAL OFFICER
LASC Appespai1 STIPULATION AND ORDER — MOTIONS IN LIMINE eas
